DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 and 11/20/2020 was filed after the mailing date of the application on 6/24/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a combined heat exchanger for hot water and cold water” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1 recites “the temperature of objects” which lacks antecedent basis. For examination purposes, the limitations is interpreted to recite -- a temperature of objects --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
particular" in claims 5 and 12 is a relative term which renders the claim indefinite.  The term "particular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "substantially" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 10, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 11, claim 11 recites “wherein a supply chamber according to claim 1 is formed on both sides of the cooling chamber” which renders the claim indefinite because it is unclear is if the supply chamber is an additional chamber or the same supply chamber recited in claim 1. For examination purposes, the limitation is interpreted to recite -- wherein the supply is formed on both sides of the cooling chamber --.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (JP 2004050021, as cited by applicant).
Regarding claim 1, Ito teaches a temperature control apparatus (1) for controlling a temperature of objects (automobile, W, paragraphs 0022) , comprising: a) a housing (1) , in which a cooling zone (cooling, paragraphs 0022-0025) having a cooling chamber (2) that defines a longitudinal direction (into the page of Figure 1 and Figure 2) is accommodated; wherein b) the cooling chamber is assigned at least one cooling-air temperature control device (11), by means of which temperature-controlled cooling air can be produced (paragraph 0026), which can be fed to the cooling chamber, further wherein c) the cooling zone comprises a supply chamber (5) in the longitudinal direction on one longitudinal side of the cooling chamber, in which supply chamber the at least one cooling-air temperature control device is arranged (Figure 1).
Regarding claim 2, Ito teaches the supply chamber comprises a conditioning chamber (7) and a pressure chamber (6) connected fluidically thereto, wherein the at least one cooling-air temperature control device is arranged in an equipment region (area with 11) of the conditioning chamber and is connected fluidically on its outlet side (9) to the pressure chamber, wherein the pressure chamber is arranged between the cooling chamber and the conditioning chamber (Figure 1) and is connected fluidically to the cooling chamber by one or more air injection nozzles (nozzle, paragraph 0033).
Regarding claims 3 and 13, Ito teaches the conditioning chamber comprises an intake region (a temperature control device 11 for heating or cooling the temperature control air is arranged inside the suction duct 7, and the air in the suction duct 6 is brought into the positive 
Regarding claim 4, Ito teaches one or more filter units (9), through which the temperature-controlled cooling air can flow, are arranged between the conditioning chamber and the pressure chamber (Figure 1).
Regarding claims 5 and 12, Ito teaches the conditioning chamber comprises a discharge region (from 7 to 6 to 9), to which an outlet side (7 to 6 to 9) of the at least one cooling-air temperature control device is connected (Figure 1) and which is separated from the pressure chamber, by a filter wall (8), which comprises one or more filter units (9).
Regarding claim 6, Ito teaches the pressure chamber extends over the length of the cooling chamber in the longitudinal direction (Figure 2).
Regarding claim 7, Ito teaches at least one blower (12), by means of which air can be delivered to the at least one cooling-air temperature control device, through the at least one 
Regarding claim 8, Ito teaches the at least one cooling-air temperature control device comprises a heat exchanger arrangement (A blower fan 12 for sending to is provided. As the temperature control device 11, for example, a reflux type heat exchanger is used in which a heat medium or a refrigerant is circulated in a medium supply pipe to heat and cool the air passing through the outside thereof, paragraph 0024).
Regarding claim 9, Ito teaches the heat exchanger arrangement (11) comprises is designed as a combined heat exchanger (As the temperature control device 11, for example, a reflux type heat exchanger is used in which a heat medium or a refrigerant is circulated in a medium supply pipe to heat and cool the air passing through the outside thereof, paragraph 124) for hot water and cold water (a heat medium or a refrigerant is circulated in a medium supply pipe to heat and cool the air passing through the outside thereof, paragraph 0024, applicant discusses in paragraph 0019 of the published application it is also possible to use fluid heat transfer media other than water; the terms "hot-water heat exchanger" and "cold-water heat exchanger" merely reflect the temperature-controlling effect of the respective heat exchanger).
Regarding claim 10, Ito teaches the cooling chamber is constructed with the aid of one or more cooling zone modules (7, 6, 2, a module is understood to be an individual part that combines with other components to make different things), of which at least one is designed as 
Regarding claim 11, Ito teaches the supply chamber is formed on both sides of the cooling chamber (5 is one both sides of 2 separated by 8, Figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763